           Case 2:19-cv-00702-GMN-BNW Document 16 Filed 07/19/19 Page 1 of 2




 1   David H. Krieger, Esq.
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 130
 3
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com

 6
                           IN THE UNITED STATES DISCTRICT COURT
 7                              FOR THE DISTRICT OF NEVADA
 8   CHANTEL S. TAYLOR,                              )   Case No. 2:19-cv-00702-GMN-BNW
                                                     )
 9                                                   )
            Plaintiff,
                                                     )
10                                                   )
     vs.                                                 STIPULATION AND ORDER
                                                     )
11                                                       DISMISSING ACTION WITH
                                                     )   PREJUDICE
     EQUIFAX INFORMATION SERVICES,                   )
12   LLC, TRANS UNION, LLC; RADIUS                   )
     GLOBAL SOLUTIONS; TRANSWORLD                    )
13   SYSTEMS, INC.,                                  )
                                                     )
14                   Defendants.
                                                     )

15                                                STIPULATION
16          Plaintiff CHANTEL S. TAYLOR and TRANSUNION, LLC hereby stipulate and agree

17   that the above-entitled action shall be dismissed with prejudice as to, and only as to,

18   …

19   …

20
     …

     …
21
     …
22
     …
23
     …
24
     …
25

26
                                                 Page 1 of 2
27

28
            Case 2:19-cv-00702-GMN-BNW Document 16 Filed 07/19/19 Page 2 of 2




 1   TRANSUNION, LLC, in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own

 2   attorney's fees, prejudgment interest, and costs of suit.

 3           Dated:         July 18, 2019

 4

 5

 6
      By:     /s/David H. Krieger, Esq.                  By:     /s/ Kurt R. Bonds, Esq.
              David H. Krieger, Esq.                             Kurt R. Bonds, Esq.
 7            Nevada Bar No. 9086                                Nevada Bar No. 6228
              HAINES & KRIEGER, LLC                              Trevor R. Waite, Esq.
 8            8985 S. Eastern Avenue                             Nevada Bar No. 13779
              Suite 350                                          ALVERSON, TAYLOR,
 9                                                               MORTENSEN & SANDERS 6605
              Henderson, Nevada 89123
                                                                 Grand Montecito Parkway Suite 200
10            Attorney for Plaintiff
                                                                 Las Vegas, NV 89149
                                                                 Attorney for Defendant
11

12                                                 ORDER

13          IT IS SO ORDERED.
14                     26 day of July, 2019.
            Dated this ___
15

16

17

18                                                          ____________________________
                                                            Gloria M. Navarro, Chief Judge
19                                                          UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26
                                                  Page 2 of 2
27

28
